        Case 2:18-cv-04188-CFK Document 40 Filed 06/01/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID SPILLER,                                 :         CIVIL ACTION
         Plaintiff,                            :
                                               :
      v.                                       :         No. 18-4188
                                               :
UNITED STATES OF AMERICA,                      :
         Defendant.                            :

                                       ORDER

      AND NOW, this 1st day of June 2020, following a non-jury trial in this

matter and careful consideration of the parties’ proposed findings of fact and

conclusions of law, and for the reasons set forth in the accompanying

Memorandum, it is hereby ORDERED that VERDICT and JUDGMENT are

entered in favor of Plaintiff in the amount of $175,000.00 on Count II of

Plaintiff’s Complaint. Count I having previously been dismissed by joint

stipulation of the parties, this matter is now closed.




                                                         BY THE COURT:

                                                         /s/ Chad F. Kenney
                                                         CHAD F. KENNEY, J.
